United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-50771
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CHARLES ROTHENBACH,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Western District of Texas
                     USDC No. SA-97-CR-203-2
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Charles Rothenbach, federal prisoner No. 79245-080, appeals

the district court’s denial of his post-conviction motion for a

reduction of his sentence or downward departure from the

guidelines range.   He asserts that the court should have reduced

his sentence based on his employment history, family and

community ties, and exceptional family circumstances.

     The district court is prohibited from modifying a term of

imprisonment once it has been imposed except in certain limited

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-50771
                                -2-

circumstances.   18 U.S.C. § 3582(c).   Rothenbach’s post-

conviction motion for a sentence reduction or downward departure

does not fall under any provision of 18 U.S.C. § 3582(c) and,

thus, was unauthorized and without a jurisdictional basis.      See

United States v. Early, 27 F.3d 140, 141-42 (5th Cir. 1994).

Although the district court considered the motion on its merits,

it should have denied the motion for lack of jurisdiction.      See

id. at 142.   On that alternative basis, the district court's

order is

     AFFIRMED.